Citation Nr: 1339412	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to June 24, 2009, and as 70 percent disabling from that date. 


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his therapist


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in combat in Vietnam, and received several citations, including the Combat Infantry Badge and Bronze Star Medal.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO in Newark, New Jersey, that granted an increased 50 percent rating for service-connected PTSD, effective March 26, 2009.

During the pendency of this appeal, the RO granted a higher 70 percent rating for  service-connected PTSD, effective June 24, 2009.  The issue of entitlement to an increased rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39   (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise). 


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Board finds that throughout the rating period on appeal, the Veteran's service-connected PTSD has produced total occupational and social impairment due to such symptoms as recurring or intrusive distressing war recollections, anxiety, sleep difficulty, flashbacks, combat nightmares, chronic anger and irritability, mood swings, frequent anxiety attacks, impaired impulse control, danger of hurting others, impaired memory and concentration, and occasional homicidal ideation.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent schedular rating for PTSD throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Here, in light of the entirely favorable disposition, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the requested benefits have been granted.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this instance.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

That being said, given unintended delays during the appellate process, VA's determination of the current severity of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  And in those instances, it is necessary to "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In late March 2009, the Veteran filed the instant claim for an increased rating for PTSD.  During the pendency of this appeal, the RO has rated the Veteran's service-connected PTSD as 50 percent disabling from March 26, 2009, and as 70 percent disabling from June 24, 2009.  

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

VA medical records dated from March 2009 to the present reflect ongoing psychiatric treatment for PTSD, including medication and therapy.  The Veteran's treating VA therapist is C.A.G., a licensed clinical psychiatric social worker.  In a March 2009 psychosocial assessment, she noted that the Veteran's wife of 35 years said she was considering a divorce, because she did not know him and she feared for her life.  His wife also told her the Veteran was completely out of control.

By a statement dated in April 2009, the Veteran's wife said that his PTSD had increased in severity in recent years.  She said he had no patience, had explosive behavior for no reason, exhibited daily verbal abuse, and occasional physical abuse, wanted to kill or hurt others, including neighbors, had depression and memory loss, road rage, sleep impairment and was unemployable.

By a statement dated in April 2009, the Veteran's brother said the Veteran's PTSD symptoms were much worse, and he did not tolerate stress or anger very well.  He said he constantly wanted to hurt others for no reason.  His rages could not be controlled, other than by manual force, and were violent.

By a letter dated in April 2009, C.A.G. stated that she saw the Veteran weekly for one-hour therapy sessions for his severe PTSD and depressive symptoms.  She said that the Veteran was a signalman for a transit authority for the past forty-two years, when he retired.  He feared that he was going to kill someone on his job, if he did not leave.  She stated that the Veteran was severely depressed, constantly cried, was restless, anxious and very nervous.  He was content to stay in bed all day, in a very dark room, and not talk to anyone.  He had feelings of avoidance and emotional numbness, with an inability to form any meaningful relationships.  He reported visual hallucinations of seeing others being maimed, killed, and blown up.  He had no energy or patience and was very irritable.  He was unable to concentrate or stay focused.  He had difficulties in making decisions, which annoyed him and others.  The social worker opined that the Veteran had gross impairment in his reality testing and communications, and there had been a major impairment with work, family relations, judgment, thinking and mood.  He was extremely depressed, avoided friends and family, and was unable to perform gainful employment.  He was very irritable at home.  The social worker opined that the Veteran's condition had become progressively worse and it was her clinical opinion that a 100 percent rating should be assigned for his PTSD.

On VA examination in May 2009, the examiner noted that the Veteran had retired in January 2008 after 42 years of working as a signalman/electrician.  He said he frequently got aggravated with people and often went outside or moved away to avoid confrontations.  The examiner noted that based on the Veteran's reported history it appeared that his reason for leaving his job also had to do with the changing demands of his job.  The examiner stated that the Veteran experienced a range of PTSD symptoms directly associated with his combat trauma.  He relived nightmares, had flashbacks, was vigilant, very irritable, and can be verbally and physically aggressive.  He was stress intolerant and isolated.  These symptoms have decreased his social functioning.  He had the support of his wife, daughter, brother and close friend, but reported isolating from others.  He also reported decreased interest in pleasurable activities, and a desire to spend much more time home than in public because of hypervigilance.  The Veteran reported that since he quit his job, his PTSD symptoms had intensified.  When questioned if he thought of obtaining another job to structure his time, he stated, "I am disabled, I cannot work."  The diagnosis was chronic PTSD, with symptoms of moderate severity.  The examiner opined that the PTSD symptoms had increased since the last VA examination.  The GAF was 54, and the examiner opined that the Veteran was employable.

On VA PTSD examination in March 2010, the examiner noted that the Veteran had been married for 35 years and had a 24-year-old daughter.  He said he had  underreported his PTSD symptoms during his prior May 2009 examination.  He said he experienced constant severe and debilitating anxiety, and felt that the prior examiner did not get an accurate picture of the severity of his symptoms.  The examiner noted that the Veteran did appear to underreport his symptoms in his last VA compensation examination.  It appeared that the Veteran consistently underreported symptoms out of fear, embarrassment, and shame, but he was extremely symptomatic upon presentation.  He was extremely anxious and was unable to go out without premedicating with Xanax.  He experienced flashbacks and vivid memories, and continued to have an ongoing sleep disorder, startle response, and remained hypervigilant.  He became upset by any cue, trigger, or any other stimulus that evoked memories of his war-related experiences.  He tended to isolate.  He became extremely agitated and upset in crowds.  He became extremely anxious in any outdoor situation, and he tended to avoid contact with other people.  He experienced frequent mood swings with agitation, anxiety and irritability.  He had lapses in concentration due to pervasive anxiety, and he occasionally experienced significantly blunted affect.  Overall, in reading the report of the prior May 2009 examination, the current examiner felt that the Veteran underreported his symptoms and his last examination did not accurately capture the severity of the pervasive anxiety and his inability to maintain employment due to these anxiety symptoms.

On mental status examination, he was alert, cooperative, and dressed and groomed appropriately.  Motor activity was relatively calm, although he did experience and manifest significant anxiety during the examination.  Mood and affect were somewhat blunted, although at times anxious.  Speech was normal.  There was no evidence of perceptual impairment or any evidence of thought disorder.  Thought content was appropriate to the evaluation.  He denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran reported that his relationship with his wife was strained, and said there were lots of arguments.  During the past year, he left the house for ten days and did not tell his wife where he went, which was upstate to the Adirondacks to be in solitude.  

The examiner indicated that the Veteran's ongoing symptoms of PTSD were extremely severe, leaving the Veteran in a state of pervasive and ongoing continual anxiety, which left him unable to socialize appropriately and which was responsible for his premature retirement from work.  Due to his PTSD, he had recurring intrusive thoughts and recurring distressing dreams.  He relived the traumatic events via flashbacks and experience intense distress and physiological reactivity upon exposure to cues that reminded him of his experiences.  He had significantly decreased interest and participation in formerly enjoyable activities.  He felt detached and estranged from others and exhibited restricted affect.  He had difficulty falling and staying asleep.  He exhibited irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  The diagnosis was very severe chronic PTSD.  The GAF was 40.  The examiner indicated that the Veteran's severe and debilitating anxiety became equivalent to panic attacks in social situations.  The examiner opined that the Veteran's ability to maintain full-time or part-time work would be significantly impaired as a direct consequence of his severe anxiety.  Functional impairment included isolation, flashbacks, sleep problems, mood swings, easy startlement, hypervigilance, restricted affect and severe and pervasive anxiety.  The examiner opined that the Veteran's PTSD symptoms resulted in total occupational and social impairment.

At an October 2011 Board hearing, the Veteran's wife testified that the Veteran's condition was worse.  She stated that he was vicious and attacked her and their daughter, and was physically abusive on a daily basis.  She said he acted like an animal.  The Veteran's VA social worker, C.A.G., testified at the hearing as to the Veteran's symptoms.  She said that the Veteran was compliant with his psychiatric treatment, but still had multiple persistent flashbacks daily.  She had been treating him for three years and stated that his condition had progressively worsened.  She said that there was no way he could be in the work force, and that he had no social life.  She stated, "He is so grossly impaired he cannot function."

After a review of all of the relevant evidence of record, and bearing in mind the benefit-of-the-doubt doctrine at 38 C.F.R. § 4.3 as well as 38 C.F.R. § 4.7, the Board finds that throughout the rating period on appeal (i.e., since March 2009), and for the reasons and bases discussed below, a higher 100 percent evaluation more nearly approximates the Veteran's PTSD disability picture, and he is entitled to this increased rating.  38 C.F.R. § 4.7.

The pertinent medical evidence collectively reflects that his PTSD is characterized by recurring or intrusive distressing war recollections, anxiety, sleep difficulty, flashbacks, nightmares of combat in Vietnam, chronic feelings of anger and irritability, mood swings, frequent anxiety attacks, impaired impulse control, danger of hurting others, and impaired memory and concentration.  He has also reported homicidal ideation.  Two VA examiners, including his treating VA clinical social worker psychiatrist, have opined that he is totally occupationally impaired due to service-connected PTSD.   On VA examination in March 2010, the GAF was 40, indicating major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Therefore, although all of the enumerated symptoms listed for a 100 percent rating are not shown, the Board finds that the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social life and especially his work situation throughout the rating period on appeal, justify this 100 percent rating.  See Mauerhan, supra.

The Board finds that his symptoms on the whole more nearly approximate total occupational and social impairment, which is the level of impairment contemplated by the next higher 100 percent rating.  A higher 100 percent schedular rating is granted throughout the rating period on appeal.


ORDER

A higher 100 percent schedular rating is granted for PTSD, throughout the rating period on appeal, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


